—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Dunn, J.), entered January 14, 2000, which, upon a jury verdict, and upon the denial of his motion pursuant to CPLR 4404 to set aside the verdict and for judgment in his favor as a matter of law, is in favor of the defendant and against him, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court properly denied the plaintiff’s motion pursuant to CPLR 4404 to set aside the verdict, as the jury finding in favor of the defendant could have been reached on a fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Ruscito v Early, 253 AD2d 461; Nicastro v Park, 113 AD2d 129). O’Brien, J. P., Thompson, H. Miller and Schmidt, JJ., concur.